DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: a game system comprising the setting groups of teams consisting or multiple players, wherein a first game is executed and played by a plurality of players of the team, further executing a second game that is influenced by the result of the first game, and after the first game is ended, outputting a first notification of at least an image and sound that urges a user of the first team to perform the operation of moving the entire controller, a second notification together with the first notification wherein the second notification caused the game controller of a one of the plurality of players on the team to vibrate, wherein a determination is made to determine whether or not the moving of the entire controller is collaboratively performed by a plurality of users belonging to the same team and depending on if the determination is successful or not increasing a parameter of the second game based upon the determination being successful or not.
The prior art of record namely Helava et al. and Vance et al. alone or in combination
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        3/11/21

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715